COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00264-CV


Cardell Davis a/k/a Cordell Davis          §    From the 17th District Court

                                           §    of Tarrant County (017-262592-12)
v.
                                           §    April 9, 2015

OneWest Bank N.A. f/k/a OneWest            §    Opinion by Justice Sudderth
Bank FSB and Federal National
Mortgage Association and Valarie
Berry

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Cardell Davis a/k/a Cordell Davis shall

pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth______________
                                          Justice Bonnie Sudderth